DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kevin Gust (No 51032) on 1/14/2022.
The application has been amended as follows: 

1.	(Currently amended)  A mouse for sending instructions to a processor for displaying a position of a cursor on a display of an information handling system, the mouse comprising:
a mouse position sensor;
a plurality of force sensors,
a microcontroller unit (MCU) coupled to the plurality of force sensors; and
a memory medium coupled to the MCU, wherein the memory medium includes MCU instructions, which when executed by the MCU, cause the MCU to:
receive a first set of mouse position values from the mouse position sensor;
receive a second set of mouse position values from the mouse position sensor;
determine a distance moved by the mouse and a mouse position value rate of change between the first set of mouse position values and the second set of mouse position values;
receive a set of force sensor values from the plurality of force sensors;
compare the set of force sensor values with a force sensor threshold a decrease in a sensitivity of the mouse; wherein:
if the set of force sensor values are less than the force sensor threshold value, the MCU instructions cause the MCU to: 
determine a user is trying to make a coarse adjustment of the cursor on the display; and
send a [[the]] first set of processor instructions to the processor such that movement of the mouse over the distance will cause the cursor to move a first corresponding distance on the display based on [[a]] the decrease in the sensitivity of the mouse;
if the first set of force sensor values are greater than [[a]] the force sensor threshold value and the mouse position value rate of change is less than a mouse speed threshold, the MCU instructions cause the MCU to:
determine the user is trying to make a fine adjustment of the cursor on the display; and
send a [[the]] second set of processor instructions to the processor such that movement of the mouse over the distance will cause the cursor to move over a second corresponding distance on the display less than the first corresponding distance based on [[an]] the increase in the sensitivity of the mouse 

2.	(Previously presented)  The mouse of claim 1, wherein:
if the mouse position value rate of change is less than the mouse speed threshold value, the MCU instructions, when executed by the MCU, cause the MCU to increase the dots per inch (DPI) of the mouse to increase the sensitivity of the mouse; and
if the mouse position value rate of change is greater than the mouse speed threshold, the MCU instructions, when executed by the MCU, cause the MCU to decrease the dots per inch (DPI) of the mouse to decrease the sensitivity of the mouse.

3.	(Currently amended)  The mouse of claim 2, wherein:
the plurality of force sensors are positioned on at least two sides of the mouse 
the MCU instructions, when executed by the MCU, cause the MCU to:
determine the set of force sensor values comprise a force sensor value received from 
determine the force sensor value received from the one force sensor is greater than the force sensor threshold value;
increase the sensitivity of the mouse based on the force sensor value received from the one force sensor; and
send the second set of processor instructions to the processor such that movement of the mouse over the distance will cause movement of the cursor over the second corresponding distance on the display.

4.	(Currently amended)  The mouse of claim 2, wherein:
the plurality of force sensors are positioned on at least two sides of the mouse 
the MCU instructions, when executed by the MCU, cause the MCU to:
determine the set of force sensor values comprise force sensor values received from 
determine the force sensor values received from are greater than the force sensor threshold value;
determine a force differential between the two force sensor values received from the two force sensors;
increase the sensitivity of the mouse based on the force differential; and
send the second set of processor instructions to the processor such that movement of the mouse over the distance will cause movement of the cursor over the second corresponding distance on the display.

5.	(Currently amended)  The mouse of claim 1, wherein:
the plurality of force sensors are positioned and configured for detecting a downward force on the mouse; and
the MCU instructions, when executed by the MCU, cause the MCU to:
determine the set of force sensor values comprises a force sensor value associated with the downward force;
determine [[a]] the force sensor value 
increase the sensitivity of the mouse based on the force sensor value associated with the downward force; and
send the second set of processor instructions to the processor such that movement of the mouse over the distance will cause movement of the cursor over the second corresponding distance on the display.

6.	(Currently amended)  The mouse of claim 1, wherein:
the plurality of force sensors are positioned on a bottom surface of the mouse 
the MCU instructions, when executed by the MCU, cause the MCU to:
determine the set of force sensor values comprises a first force sensor value received from a first force sensor;
determine the set of force sensor values comprises a second force sensor value received from a second force sensor;
determine a force differential between the first force sensor value and the second force sensor value;
increase the sensitivity of the mouse based on the force differential between the first force sensor value and the second force sensor value; and
send the second set of processor instructions to the processor such that movement of the mouse over the distance will cause movement of the cursor over 

7.	(Currently amended)  An information handling system comprising:
a processor;
a display communicatively coupled to the processor and configured to display a cursor;
a mouse communicatively coupled to the processor, the mouse comprising:
a mouse position sensor;
a plurality of force sensors associated with the mouse, wherein each force sensor is configured for detecting a force value associated with the mouse; and
a microcontroller unit (MCU) communicatively coupled to the mouse position sensor, the plurality of force sensors and the processor; and
a memory medium coupled to the MCU, wherein the memory medium includes MCU instructions, which when executed by the MCU, cause the MCU to:
receive a first set of mouse position values from the mouse position sensor;
receive a second set of mouse position values from the mouse position sensor;
determine a distance moved by the mouse and a mouse position value rate of change 
receive a [[first]] set of force sensor values from the plurality of force sensors;
compare the set of force sensor values with a force sensor threshold value stored in the MCU to determine an increase or a decrease in a sensitivity of the mouse
wherein:
if the set of force sensor values are less than the force sensor :
determine a user is trying to make a coarse adjustment of the cursor on the display; and
send [[the]] a first set of processor instructions to the processor such that movement of the mouse over the distance will cause the cursor to move over a first corresponding distance on the display based on [[a]] the decrease in the sensitivity of the mouse;
if the [[first]] set of force sensor values are greater than [[a]] the force sensor threshold value and the mouse position value rate of change is less than a mouse speed threshold, the MCU instructions cause the MCU to: 
determine [[a]] the user is trying to make a fine adjustment of the cursor on the display; and
send [[the]] a second set of processor instructions to the processor such that movement of the mouse the distance will cause the cursor to move over a second corresponding distance on the display less than the first corresponding distance based on [[an]] the increase in the sensitivity of the mouse.

8.	(Previously presented)  The information handling system of claim 7, wherein the MCU is configured to increase the dots per inch (DPI) of the mouse to increase the sensitivity of the mouse when the mouse position value rate of change is less than the mouse speed threshold and decrease the dots per inch (DPI) to decrease the sensitivity of the mouse of the mouse when the mouse position value rate of change is greater than the mouse speed threshold.

9.	(Currently amended)  The information handling system of claim 8, wherein:
the plurality of force sensors are positioned on at least two sides of the mouse 

determine the set of force sensor values comprises a force sensor value received from 
determine the force sensor value received from the one force sensor is greater than the force sensor threshold value;
increase the sensitivity of the mouse based on the force sensor value received from the one force sensor; and
send the second set of processor instructions to the processor such that movement of the mouse over the distance will cause movement of the cursor over the second corresponding distance on the display.

10.	(Currently amended)  The information handling system of claim 7, wherein:
the plurality of force sensors are positioned on at least two sides of the mouse 
the MCU instructions, when executed by the MCU, cause the MCU to:
determine the set of force sensor values comprises two force sensor values received from 
determine sensor values received from the two force sensors [[is]] are greater than the force sensor threshold value;
determine a force differential between the two force sensor values; 
increase the dots per inch of the mouse based on the force differential; and
send the second set of instructions to the processor such that movement of the mouse over the distance will cause movement of the cursor over the second corresponding distance.

11.	(Currently amended)  A method for adjusting mouse sensitivity for a mouse communicatively coupled to a processor coupled to a display, the method comprising:

receiving a second set of mouse position values from the mouse position sensor;
determining a distance moved by the mouse and a mouse position rate of change 
receiving, by a microcontroller unit (MCU) associated with the mouse, a set of force sensor values from the plurality of force sensors associated with the mouse;
comparing the set of force sensor values with a force sensor threshold value stored in the MCU to determine whether to increase or decrease a sensitivity of the mouse and;
communicating with the mouse position sensor to determine if the mouse position is changing;
if the mouse position value rate of change is greater than a mouse speed threshold, decreasing the sensitivity of the mouse and sending a first set of instructions to the processor such that movement of the mouse the distance results in the cursor moving a first corresponding distance on the display based on the decrease in the sensitivity of the mouse; and
if the mouse position rate of change is less than the mouse speed threshold and [[the]] a force sensor value of the set of force sensor values exceeds the force sensor threshold value, increasing the sensitivity of the mouse and sending a second set of instructions to the processor such that movement of the mouse the distance results in the cursor moving a second corresponding distance on the display based on the increase in the sensitivity of the mouse 

12.	(Original)  The method of claim 11, wherein the mouse speed threshold rate is zero.

13.	(Currently amended)  The method of claim 11, further comprising of the mouse is increased or decreased.

14.	(Cancelled)

15.	(Previously Presented)  The method of claim 11, wherein the plurality of force sensors are in at least one of a side surface, a skirt, a bottom surface and a palm rest area of the mouse.

16.	(Previously Presented)  The method of claim 11, wherein the plurality of force sensors are in a mousepad associated with the mouse.

17.	(Previously Presented)  The method of claim 11, wherein:
if the mouse position value rate of change is less than the mouse speed threshold value, the method comprises increasing the dots per inch (DPI) of the mouse; and
if the mouse position value rate of change is greater than the mouse speed threshold value, the method comprises decreasing the dots per inch (DPI) of the mouse.

18.	(Currently amended)  The method of claim 11, wherein:
the plurality of force sensors are positioned on at least two sides of the mouse 
the method comprises:
determining the set of force sensor values comprises a force sensor value received from 
determining the force sensor value received from the one force sensor is greater than the force sensor threshold value;
increasing the sensitivity of the mouse based on the  sensor value received from the one force sensor; and
sending the set of instructions to the processor such that movement of the 

19.	(Currently amended)  The method of claim 11, wherein:
the set of force sensors are positioned on at least two sides of the mouse 
the method comprises:
determining the set of force sensor values comprises two force sensor values received from 
determining the force sensor values received from the two force sensors [[is]] are greater than the force sensor threshold value;
determining a force differential between the two force sensor values received from the two force sensors;
increasing the sensitivity of the mouse based on the force differential; and
sending the second set of processor instructions to the processor such that movement of the mouse over the distance will cause movement of the cursor over the second corresponding distance.

20.	(Currently amended)  The method of claim 11, wherein:
the plurality of force sensors are positioned in a bottom surface of the mouse and configured for detecting a downward force on the mouse; and
the method comprises:
determining the set of force sensor values comprises a force sensor value associated with the downward force;
determining the force sensor value associated with the downward force is greater than the force sensor threshold value;
increasing the sensitivity of the mouse based on the  sensor value associated with the downward force; and
sending the second set of processor instructions to the processor such that movement of the mouse over the distance will cause movement 

21.	(Currently amended)  The method of claim 11, wherein:
the set of force sensors are positioned on a bottom surface of the mouse 
the method comprises:
determining the set of force sensor values comprises a first force sensor value received from a first force sensor;
determining the set of force sensor values comprises a second force sensor value received from a second force sensor;
determining a force differential between the first force sensor value and the second force sensor value;
increasing the sensitivity of the mouse based on the force differential; and
sending the set of instructions to the processor such that movement of the mouse over the distance will cause movement of the cursor over the second corresponding distance.


Allowable Subject Matter
Claims 1 – 13, 15 – 21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1, 7, 11:
The closest prior art is Solberg et al. (U.S. Patent Publication 20150302966 A1).
However, the prior art does not teach or suggest either singularly or in combination the specifically claimed, “receive a first set of mouse position values from the mouse position sensor;
receive a second set of mouse position values from the mouse position sensor;
determine a distance moved by the mouse and a mouse position value rate of change between the first set of mouse position values and the second set of mouse position values;
receive a set of force sensor values from the plurality of force sensors;
compare the set of force sensor values with a force sensor threshold value stored in the MCU to determine an increase or a decrease in a sensitivity of the mouse;", in the context of the rest of the claimed limitations.
	Claims 2 – 6, 8 – 10, 12, 13 and 15 - 21 depend on claims 1, 7, 11 and are found allowable for at least the same reason as discussed above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN-NAN LIN whose telephone number is (571)272-5646. The examiner can normally be reached Monday - Thursday 7:30am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUN-NAN LIN/Primary Examiner, Art Unit 2693